Exhibit 10.13

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAWS, AND ARE RESTRICTED SECURITIES AS THAT TERM IS DEFINED UNDER
RULE 144 PROMULGATED UNDER THE ACT. THESE SECURITIES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED, TRANSFERRED, DISTRIBUTED OR OTHERWISE DISPOSED OF IN ANY MANNER
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE SECURITIES LAWS, OR
UNLESS THE REQUEST FOR TRANSFER IS ACCOMPANIED BY AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY, STATING THAT SUCH DISPOSITION IS EXEMPT
FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THE REGISTERED HOLDER OF THIS WARRANT, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT
WILL NOT SELL, TRANSFER OR ASSIGN THIS WARRANT, EXCEPT AS HEREIN PROVIDED.

VOID AFTER 5:00 P.M. EASTERN TIME, NOVEMBER 30, 2017

WARRANT

TO PURCHASE SHARES OF COMMON STOCK OF

AVANTAIR, INC.

1. Warrant.

THIS CERTIFIES THAT, for good and valuable consideration, duly paid by or on
behalf of EarlyBirdCapital, Inc. (“Holder”), as registered owner of this
Warrant, to Avantair, Inc. (“Company”), Holder is entitled, subject to the
provisions of Section 2 hereof, at any time or from time to time at or before
5:00 p.m., Eastern Time on November 30, 2017 (“Expiration Date”), but not
thereafter, to subscribe for, purchase and receive, in whole or in part, up to
250,000 shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”). If the Expiration Date is a day on which banking institutions
are authorized by law to close, then this Warrant may be exercised on the next
succeeding day which is not such a day in accordance with the terms herein. This
Warrant is initially exercisable at $0.50 per share of Common Stock purchased;
provided, however, that upon the occurrence of any of the events specified in
Section 6 and Section 10 hereof, the rights granted by this Warrant, including
the exercise price and the number of shares of Common Stock to be received upon
such exercise, shall be adjusted as therein specified. The term “Exercise Price”
shall mean the initial exercise price or the adjusted exercise price, depending
on the context, of a share of Common Stock. The term “Securities” shall mean the
shares of Common Stock issuable upon exercise of this Warrant. The Securities
issuable upon exercise of this Warrant are not subject to any obligation of the
Company to be registered for resale under the Securities Act of 1933, as amended
(the “Securities Act”), pursuant to a registration statement.



--------------------------------------------------------------------------------

2. Exercise.

2.1 Exercise. In order to exercise this Warrant, the notice of exercise form
attached hereto as Exhibit A must be duly executed, completed and delivered to
the Company with this Warrant to its principal office and payment of the
Exercise Price for the securities being purchased in cash by wire transfer as
indicated by the Company. If the subscription rights represented hereby shall
not be exercised at or before 5:00 p.m., Eastern time, on the Expiration Date,
this Warrant shall become and be void without further force or effect, and all
rights represented hereby shall cease and expire. Upon valid exercise of this
Warrant (and delivery of any required payment in immediately available funds),
the Company shall cause to be delivered to the Holder, as soon as practicable,
certificates evidencing the shares of Common Stock issuable upon such exercise.
In the event such exercise would result in a fractional share being delivered to
the Holder, such fractional share shall be rounded down to the nearest whole
share. The Company shall provide ten (10) days’ prior written notice of any
liquidation, winding up or dissolution of the Company or a Liquidation (as
defined in the Company’s Certificate of Incorporation, as amended) of the
Company (each, a “Liquidation Event”) to the Holder, so that the Holder shall
have a reasonable opportunity to exercise the Warrant prior to the Liquidation
Event in accordance with this Section 2.1.

2.2 Issue Tax. The issuance of certificates for the shares of Common Stock
underlying this warrant upon the exercise of this Warrant shall be made without
charge to the Holder for any issue tax in respect thereof.

2.3 Legend. Each certificate for Securities purchased under this Warrant shall
bear a legend as follows, unless such Securities have been registered under the
Securities Act.

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

3. Transfer.

3.1 General Restrictions. The registered Holder of this Warrant, by his
acceptance hereof, agrees that he will not sell, transfer or assign or
hypothecate this Warrant to anyone other than an Affiliate of the Holder in
compliance with, or pursuant to an exemption from, applicable securities laws.
In order to make any permitted assignment, the Holder must deliver to the
Company the assignment form attached hereto as Exhibit B duly executed and
completed, together with this Warrant and payment of all transfer taxes, if any,
payable in connection therewith. The Company

 

2



--------------------------------------------------------------------------------

shall immediately transfer this Warrant on the books of the Company and shall
execute and deliver a new Warrant or Warrants of like tenor to the appropriate
assignee(s) expressly evidencing the right to purchase the aggregate number of
shares of Common Stock purchasable hereunder or such portion of such number as
shall be contemplated by any such assignment.

For purposes of this Section 3.1, an “Affiliate” of any Person means any other
Person which, directly or indirectly, is in Control of, is Controlled by, or is
under common Control with such Person. When used with respect to any Person,
“Control” means the power, directly or indirectly, to direct the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise, and the term “Controlled” has a meaning correlative to
the foregoing. A “Person” is an individual or a corporation, association,
partnership, limited liability company, joint venture, organization, firm,
business, trust, or any other entity or unincorporated organization, domestic or
foreign, including a municipality, county, state, body politic or other
government (including any federal or foreign government), dependency or colony,
or any subdivision or agency thereof. For purposes of this Section 3.1, an
“Affiliate” shall also include (i), in the case of a trust, a trustor, settlor
or beneficiary thereof, (ii), in the case of a partnership or limited liability
company, a partner or member thereof, and (iii), in the case of an individual, a
spouse or descendant thereof, a trust for the benefit of any such Persons, a
partnership or limited liability company comprised of any such Persons, and an
executor or administrator for any such Persons or their estates.

3.2 Restrictions Imposed by the Securities Act. This Warrant and the Securities
underlying this Warrant shall not be transferred unless and until either (i) the
Company has received the opinion of counsel for the Holder that such securities
may be sold pursuant to an exemption from registration under the Securities Act
and applicable state securities laws, the availability of which is established
to the reasonable satisfaction of the Company, or (ii) a registration statement
relating to such securities has been filed by the Company and declared effective
by the Securities and Exchange Commission.

4. New Warrants to be Issued.

4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Warrant may be exercised or assigned in whole or in part. In the
event of the exercise or assignment hereof in part only, upon surrender of this
Warrant for cancellation, together with the duly executed exercise or assignment
form and funds (or conversion equivalent) sufficient to pay any Exercise Price
and/or transfer tax, the Company shall cause to be delivered to the Holder
without charge a new Warrant of like tenor to this Warrant in the name of the
Holder evidencing the right of the Holder to purchase the aggregate number of
shares of Common Stock and Warrants purchasable hereunder as to which this
Warrant has not been exercised or assigned.

4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant and of reasonably
satisfactory indemnification, the Company shall execute and deliver a new
Warrant of like tenor and date. Any such new Warrant executed and delivered as a
result of such loss, theft, mutilation or destruction shall constitute a
substitute contractual obligation on the part of the Company.

 

3



--------------------------------------------------------------------------------

5. Reserved.

6. Adjustments

6.1 Adjustments to Exercise Price and Number of Securities. The Exercise Price
and the number of shares of Common Stock underlying this Warrant shall be
subject to adjustment from time to time as hereinafter set forth:

6.1.1 Stock Dividends - Recapitalization, Reclassification, Split-Ups. If, after
the date hereof, and subject to the provisions of Section 6.2 below, the number
of outstanding shares of Common Stock is increased by a stock dividend on the
Common Stock payable in shares of Common Stock or by a split-up,
recapitalization or reclassification of shares of Common Stock or other similar
event, then, at the close of business on the effective date thereof, the number
of shares of Common Stock issuable on exercise of this Warrant shall be
increased in proportion to such increase in outstanding shares.

6.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 6.2, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, upon the effective date thereof, the
number of shares of Common Stock issuable on exercise of this Warrant shall be
decreased in proportion to such decrease in outstanding shares.

6.1.3 Adjustments in Exercise Price. Whenever the number of shares of Common
Stock purchasable upon the exercise of this Warrant is adjusted, as provided in
this Section 6.1, the Exercise Price shall be adjusted (to the nearest cent) by
multiplying such Exercise Price immediately prior to such adjustment by a
fraction (x) the numerator of which shall be the number of shares of Common
Stock purchasable upon the exercise of this Warrant immediately prior to such
adjustment, and (y) the denominator of which shall be the number of shares of
Common Stock so purchasable immediately thereafter.

6.1.4 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 6.1.1 or 6.1.2 hereof or which solely
affects the par value of such shares of Common Stock, or in the case of any
merger or consolidation of the Company with or into another corporation (other
than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any reclassification or reorganization
of the outstanding shares of Common Stock), or in the case of any sale or
conveyance to another corporation or entity of the property of the Company as an
entirety or substantially as an entirety in connection with which the Company is
dissolved, the Holder of this Warrant shall have the right thereafter (until the
expiration of the right of exercise of this Warrant) to receive upon the
exercise hereof, for the same aggregate Exercise Price payable hereunder
immediately prior to such event, the kind and amount of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
reorganization, merger or consolidation, or upon a dissolution following any
such sale or other transfer, by a Holder of the number of shares of Common Stock
of the Company obtainable upon exercise of this Warrant immediately prior to
such event; and if any reclassification also results in a

 

4



--------------------------------------------------------------------------------

change in shares of Common Stock covered by Sections 6.1.1 or 6.1.2, then such
adjustment shall be made pursuant to Sections 6.1.1, 6.1.2, 6.1.3 and this
Section 6.1.4. The provisions of this Section 6.1.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers.

6.1.5 Changes in Form of Warrant. This form of Warrant need not be changed
because of any change pursuant to this Section, and Warrants issued after such
change may state the same Exercise Price and the same number of shares of Common
Stock and Warrants as are stated in the Warrants initially issued pursuant to
this Agreement. The acceptance by any Holder of the issuance of new Warrants
reflecting a required or permissive change shall not be deemed to waive any
rights to a prior adjustment or the computation thereof.

6.2 Fractional Interest. The Company shall not be required to issue fractional
shares of Common Stock upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 6.2, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Holder an amount
in cash equal to the Market Price of such fractional share of Common Stock on
the date of exercise. “Market Price” as of a particular date shall mean the
following: (a) if the Common Stock is then listed on a national stock exchange,
the closing sale price of one share of Common Stock on such exchange on the last
trading day prior to the Valuation Date; (b) if the Common Stock is then quoted
on the OTC Bulletin Board or such similar quotation system or association, the
closing sale price of one share of Common Stock on the OTC Bulletin Board or
such other quotation system or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low asked price quoted thereon on the last trading day
prior to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on the OTC Bulletin Board or such other
quotation system or association, the fair market value of one share of Common
Stock as of the Valuation Date, as determined in good faith by the Board of
Directors of the Company and the Warrantholder.

7. Reservation and Listing. The Company hereby represents and warrants that
there may not be reserved out of the authorized and unissued shares of Common
Stock, sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant. UNLESS AND UNTIL SUFFICIENT SHARES OF COMMON STOCK
ARE AUTHORIZED FOR THE EXERCISE OF THIS WARRANT, THIS WARRANT SHALL NOT BE
EXERCISABLE. The Company shall use best efforts to obtain stockholder approval
to increase the number of authorized shares of Common Stock so that a sufficient
number of shares of Common Stock shall be reserved so that all Securities issued
upon due exercise of this Warrant shall be, at the time of delivery of the
certificates for such Securities, duly authorized, validly issued, fully paid
and non-assessable shares of Common Stock of the Company. The Company covenants
and agrees that, upon exercise of the Warrants and payment of the Exercise Price
therefor, all shares of Common Stock and other securities issued upon such
exercise shall be duly and validly issued, fully paid and non-assessable and not
subject to preemptive rights of any shareholder. As long as the Warrants shall
be outstanding, the Company shall use its commercially reasonable efforts to
cause all shares of Common Stock issuable upon exercise of the Warrants to be
listed (subject to official notice of issuance) or quoted on the OTC Bulletin
Board or such other market on which the Common Stock is then listed and/or
quoted.

 

5



--------------------------------------------------------------------------------

8. Certain Notice Requirements.

8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent or as having any rights
whatsoever as a shareholder of the Company.

8.2 Notice of Change in Exercise Price. The Company shall, promptly after an
event requiring a change in the Exercise Price pursuant to Section 6 or
Section 10 hereof, send notice to the Holder of such event and change (“Price
Notice”). The Price Notice shall describe the event causing the change and the
method of calculating same and shall be certified as being true and accurate by
the Company’s President and Chief Financial Officer.

8.3 Transmittal of Notices. All notices, requests, consents and other
communications under this Warrant shall be in writing and shall be deemed to
have been duly made on the date of delivery if delivered personally or sent by
overnight courier, with acknowledgment of receipt by the party to which notice
is given, or on the fifth day after mailing if mailed to the party to whom
notice is to be given, postage prepaid and properly addressed as follows: (i) if
to the registered Holder of this Warrant, to the address of such Holder as shown
on the books of the Company on the date of the communication, or (ii) if to the
Company, to its principal executive office on the date of the communication.

9. Miscellaneous.

9.1 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Warrant.

9.2 Entire Agreement. This Warrant, together with that certain Note and Warrant
Purchase Agreement dated as of November 28, 2012 by and among the Company and
Holders, as the same may be amended and/or restated from time to time (the “Note
and Warrant Purchase Agreement”), constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof, and this Warrant shall be subject to
Sections 5.2, 6.1, 6.3, 6.8 and 6.11 of the Note and Warrant Purchase Agreement.

9.3 Binding Effect. This Warrant shall inure solely to the benefit of and shall
be binding upon, the Holder and the Company and their respective successors,
legal representatives and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Warrant or any provisions herein contained.

9.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Note and Warrant Purchase Agreement.

 

6



--------------------------------------------------------------------------------

9.5 Waiver, Etc. The failure of the Company or the Holder to at any time enforce
any of the provisions of this Warrant shall not be deemed or construed to be a
waiver of any such provision, nor to in any way affect the validity of this
Warrant or any provision hereof or the right of the Company or any Holder to
thereafter enforce each and every provision of this Warrant. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Warrant shall be effective unless set forth in a written instrument executed by
the party or parties against whom or which enforcement of such waiver is sought;
and no waiver of any such breach, non-compliance or non-fulfillment shall be
construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.

9.6 Amendments, Modifications and Waivers. Provisions of this Warrant may be
amended, modified or waived only in accordance with Section 6.8 of the Note and
Warrant Purchase Agreement.

10. Anti Dilution Rights.

(a) Adjustments to Exercise Price for Diluting Issues.

(i) Special Definitions. For purposes of this Section 10(a), the following
definitions shall apply:

(A) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire either Common Stock or Convertible Securities.

(B) “Convertible Securities” shall mean any evidences of indebtedness, shares,
or other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

(C) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to Section 10(a)(ii), deemed to be issued) by the Company
after the date hereof, other than the following (collectively, “Excluded
Shares”):

(1) shares of Common Stock issued or issuable to officers, employees or
directors of, or consultants to, the Company pursuant to a stock purchase or
option plan or other compensatory stock arrangements approved by the Board of
Directors of the Company;

(2) grants or issuances of Common Stock, Options or Convertible Securities to
lenders, equipment lessors or other financing sources in connection with
providing the Company with financing and the shares of Common Stock issued or
issuable upon conversion of any such Convertible Securities or exercise of any
Options;

(3) shares of Common Stock issued or issuable upon conversion of any Convertible
Securities or exercise of any Options in each case outstanding on the date
hereof, on the terms existing on the date hereof;

 

7



--------------------------------------------------------------------------------

(4) shares of Common Stock issued solely in consideration for the acquisition
(by merger or otherwise) of assets of, or equity interests in, another entity;

(5) any other shares of Common Stock, which shares are expressly determined to
be Excluded Shares by the Holder;

(6) any shares of Common Stock and warrants issued pursuant to the Restricted
Stock Agreement by and between the Company and affiliates of Lorne Weil dated as
of September 28, 2012, as amended from time to time including without limitation
Amendment No. 1 thereto, and any shares of Common Stock issuable upon exercise
of such warrants;

(7) the Amended and Restated Warrant dated as of September 28, 2012 issued to
Lorne Weil, as amended from time to time including without limitation Amendment
No. 1 to Amended and Restated Warrant (as so amended, the “LW Warrant”), and any
shares of Common Stock issuable upon exercise of the LW Warrant;

(8) any Notes and Warrants issued under the Note and Warrant Purchase Agreement
or shares of Common Stock issuable upon conversion or exercise thereof and any
convertible notes having a conversion price that is greater than or equal to the
Conversion Price (as defined in the Notes (as defined in the Note and Warrant
Purchase Agreement)), the shares of Common Stock issuable upon conversion of
such convertible notes, any warrants having an exercise price that is greater
than or equal to the Exercise Price, and the shares of Common Stock issuable
upon exercise of such warrants;

(9) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that is covered
by Section 6; and

(10) grants or issuances of Common Stock, Options or Convertible Securities to
suppliers or third party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board of Directors of
the Company.

 

8



--------------------------------------------------------------------------------

(ii) Issue of Securities Deemed Issue of Additional Shares of Common Stock.

(A) Options and Convertible Securities. If the Company at any time or from time
to time after the date hereof shall issue any Options or Convertible Securities
(excluding any Options or Convertible Securities which are Excluded Shares) or
shall fix a record date for the determination of holders of any class of
securities entitled to receive any such Options or Convertible Securities, then
the maximum number of shares of Common Stock (as set forth in the instrument
relating thereto without regard to any provisions contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issuance or, in case such a
record date shall have been fixed, as of the close of business on such record
date; provided, however, that Additional Shares of Common Stock shall not be
deemed to have been issued unless the consideration per share (determined
pursuant to Section 10(a)(iv) hereof) of such Additional Shares of Common Stock
would be less than 75% of the applicable Exercise Price in effect on the date of
and immediately prior to such issuance (the “Anti-dilution Threshold”), or such
record date, as the case may be; provided, further, that in any such case in
which Additional Shares of Common Stock are deemed to be issued:

(1) no further adjustment in the applicable Exercise Price shall be made upon
the subsequent issuance of Convertible Securities or shares of Common Stock upon
the exercise of such Options or conversion or exchange of such Convertible
Securities;

(2) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Company, or any increase or decrease in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange thereof, the
applicable Exercise Price computed upon the original issuance thereof (or upon
the occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;

(3) upon the expiration of any such Options or any rights of conversion or
exchange under such Convertible Securities which shall not have been exercised,
the applicable Exercise Price computed upon the original issuance thereof (or
upon the occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon such expiration, be recomputed as if:

(I) In the case of Convertible Securities convertible into or exchange for, or
Options to purchase, Common Stock, the only Additional Shares of Common Stock
issued were the shares of

 

9



--------------------------------------------------------------------------------

Common Stock, if any, actually issued upon the exercise of such Options or the
conversion or exchange of such Convertible Securities and the consideration
received therefor was the consideration actually received by the Company for the
issuance of all such Options, whether or not exercised, plus the consideration
actually received by the Company upon such exercise, or for the issuance of all
such Convertible Securities which were actually converted or exchanged, plus the
additional consideration, if any, actually received by the Company upon such
conversion or exchange; and

(II) In the case of Options for Convertible Securities only the Convertible
Securities, if any, actually issued upon the exercise thereof that were issued
at the time of issuance of such Options, and the consideration received by the
Company for the Additional Shares of Common Stock deemed to have been then
issued was the consideration actually received by the Company for the issuance
of all such Options, whether or not exercised, plus the consideration deemed to
have been received by the Company (determined pursuant to Section 10(a)(iv) upon
the issuance of the Convertible Securities with respect to which such Options
were actually exercised);

(4) no readjustment pursuant to clause (2) or (3) above shall have the effect of
increasing the applicable Exercise Price to an amount which exceeds the lower of
(I) the applicable Exercise Price on the original adjustment date or (II) the
applicable Exercise Price that would have resulted from any issuance of
Additional Shares of Common Stock between the original adjustment date and such
readjustment date;

(5) in the case of any Options which expire by their terms not more than thirty
(30) days after the date of issuance thereof, no adjustment of the applicable
Exercise Price shall be made until the expiration or exercise of all such
Options, whereupon such adjustment shall be made in the same manner provided in
clause (3) above; and

(6) if such record date shall have been fixed and such Options or Convertible
Securities are not issued on the date fixed therefor, the adjustment previously
made in the applicable Exercise Price which became effective on such record date
shall be canceled as of the close of business on such record date, and
thereafter the applicable Exercise Price shall be adjusted pursuant to this
Section 10(a) as of the actual date of their issuance.

 

10



--------------------------------------------------------------------------------

(iii) Adjustment of Exercise Price Upon Issuance of Additional Shares of Common
Stock.

(A) If the Company shall issue Additional Shares of Common Stock (including,
without limitation, Additional Shares of Common Stock deemed to be issued
pursuant to Section 10(a)(ii) but excluding Additional Shares of Common Stock
deemed to be issued pursuant to Section 10(a)(iii)(B)(I)), without consideration
or for a consideration per share less than the applicable Anti-dilution
Threshold in effect on the date of and immediately prior to such issuance, then
and in such event, such applicable Exercise Price shall be reduced, concurrently
with such issuance, to a price (calculated to the nearest cent) determined by
multiplying such applicable Exercise Price by a fraction which is equal to
(I) the sum of (a) the number of shares of Common Stock outstanding immediately
prior to such issue plus (b) the number of shares of Common Stock which the
aggregate consideration received or deemed to have been received by the Company
for the total number of Additional Shares of Common Stock so issued would
purchase at such applicable Anti-dilution Threshold divided by (II) the sum of
(x) number of shares of Common Stock outstanding immediately prior to such
issuance plus (y) the number of Additional Shares of Common Stock so issued or
deemed to be issued.

(B) For the purposes of Section 10(a)(iii) hereof, (I) all shares of Common
Stock issuable upon conversion of the Company’s preferred stock (“Convertible
Preferred Stock”) and upon exercise of Options or conversion or exchange of
Convertible Securities which are part of the Excluded Shares, outstanding
immediately prior to any issuance of Additional Shares of Common Stock, or any
event with respect to which Additional Shares of Common Stock shall be deemed to
be issued, shall be deemed to be outstanding; and (II) immediately after any
Additional Shares of Common Stock are deemed issued pursuant to
Section 10(a)(ii), such Additional Shares of Common Stock shall be deemed to be
outstanding.

(C) Notwithstanding anything to the contrary contained herein, the applicable
Exercise Price in effect at the time Additional Shares of Common Stock are
issued or deemed to be issued shall not be reduced pursuant to
Section 10(a)(iii) hereof at such time if the amount of such reduction would be
an amount less than $0.01, but any such amount shall be carried forward and
reduction with respect thereto made at the time of and together with any
subsequent reduction which, together with such amount and any other amount or
amounts so carried forward, shall aggregate $0.01 or more.

(iv) Determination of Consideration. For purposes of this Section 10(a), the
consideration received by the Company for the issuance of any Additional Shares
of Common Stock shall be computed as follows:

(A) Cash and Property. Such consideration shall:

(1) insofar as it consists of cash, be computed at the aggregate amounts of cash
received by the Company excluding amounts paid or payable for accrued interest
or accrued dividends;

 

11



--------------------------------------------------------------------------------

(2) insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board of Directors; and

(3) if Additional Shares of Common Stock are issued together with other shares
or securities or other assets of the Company for consideration which covers
both, be the proportion of such consideration so received, computed as provided
in clauses (1) and (2) above, as determined in good faith by the Board of
Directors.

(B) Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Section 10(a)(ii), relating to Options and Convertible Securities,
shall be determined by dividing (1) the total amount, if any, received or
receivable by the Company as consideration for the issuance of such Options or
Convertible Securities, plus the minimum aggregate amount of additional
consideration (as set forth in the instruments relating thereto, without regard
to any provision contained therein for a subsequent adjustment of such
consideration) payable to the Company upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, or in the case of Options
for Convertible Securities, the exercise of such Options for Convertible
Securities and the conversion or exchange of such Convertible Securities, by
(2) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.

(v) No Adjustment of Exercise Price. No adjustment shall be made to the
applicable Exercise Price pursuant to this Section 10 if prior to such issuance,
the Company receives written notice from the Holder agreeing that no such
adjustment shall be made as the result of the issuance of such Additional Shares
of Common Stock.

(vi) Changes to Exercise Price. Upon any adjustment to the Exercise Price
pursuant to Section 6.1 hereof, any previous anti-dilution adjustments made
pursuant to this Section 10 shall be reflected in the new Exercise Price in the
manner set forth in Section 6.1.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the 30th day of November, 2012.

 

AVANTAIR INC. By:  

/s/ Stephen M. Wagman

Name:   Stephen M. Wagman Title:   President

 

13



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE

TO:                     

(1) The undersigned hereby elects to purchase                  Warrant Shares of
the Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

(2) Payment shall take the form of lawful money of the United States.

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

 

 

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to exercise the Warrant.)

FOR VALUE RECEIVED, [                    ] all of or [                ] shares
of the foregoing Warrant and all rights evidenced thereby are hereby assigned to

 

 

  whose address is

 

  .

 

Dated:  

 

  ,  

 

 

  Holder’s Signature:  

 

     Holder’s Address:  

 

      

 

  

 

Signature Guaranteed:  

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

15